DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160118449 (Sato et al).




    PNG
    media_image1.png
    526
    757
    media_image1.png
    Greyscale

Concerning claim 1, Sato discloses a light emitting display device (Fig. 11), comprising:
a bank (106) configured to open first light emitting parts (60) and second light emitting parts adjacent to each other (Note the adjacent light emitting openings to the left and right of the opening 60);
first anodes (100) and second anodes (100) in the first light emitting parts and the second light emitting parts, respectively, and spaced apart from each other (Fig. 11);
electrode patterns (64d) configured to be covered by the bank and spaced apart from the first and second anodes (Fig. 11, note that the bottom and side portions of electrode 64d are covered by the bank layer);
a first common layer (102d) and a second common layer (102d) on the first and second anodes and the bank, and configured to have different carrier mobilities ([0051] and [0053], notet that 102d is composed of a hole injection layer and a hole transport layer);
a first light emitting layer (102, 102u) and a second light emitting layer on the second common layer in the first light emitting parts and the second light emitting parts, respectively ([0049] and [0051]); and
a cathode (62d) on the first light emitting layer and the second light emitting layer.
Considering claim 2, Sato discloses wherein, when voltage is applied to the electrode patterns, a channel is formed through the bank in a vertical direction from the first common layer to the second common layer ([0057]-[0060]).
Continuing to claim 3, Sato discloses a voltage higher than ground voltage applied to the cathode or negative voltage having a difference therewith is applied as the voltage ([0058]-[0059]).
Referring to claim 4, Sato discloses wherein the first anodes and the second anodes partially overlaps the edge of a corresponding region of the bank (Fig. 11).
Regarding claim 6, Sato discloses wherein hole mobility of the first common layer is higher than hole mobility of the second common layer ([0051]-[0052]).
According to claims 7 and 8, Sato discloses wherein at least one of the electrode patterns surrounds at least one of the first light emitting parts (Fig. 7, note that this configuration is not changed with the modification shown in Fig. 11) and wherein at least one of the electrode patterns is a linear shape in parallel with the adjacent first light part and second light emitting part (Fig. 7, note that this configuration is not changed with the modification shown in Fig. 11).

Pertaining to claim 9, Sato discloses wherein voltage different from voltage applied to the cathode is applied to the electrode patterns ([0058]-[0059]).
As to claim 10, Sato discloses wherein a first thickness of regions of the bank configured to overlap the electrode patterns is smaller than a second thickness of regions of the bank configured not to overlap the electrode patterns (Fig, 11, note that the right and left portions of the bank layer are formed thinner than the middle portions).
Concerning claim 12, Sato discloses wherein the bank comprises at least one of polyimide, polymethyl methacrylate, an oxide film and a nitride film ([0047]).
Considering claim 13, Sato discloses wherein a thickness of the electrode patterns is greater than a thickness of the first anodes and the second anodes (Fig. 11).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160118449 (Sato et al).
Continuing to claims 5 and 11, Sato discloses a width of the electrode patterns a distance between the first anodes and the second anodes (Fig. 11) and a thickness of the bank layer (Fig. 11). 
Sato does not disclose that the width of the electrode patterns is smaller than a distance between the first anodes and the second anodes or that the thickness of the bank layer ranges from 10 nm and 1000  nm. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to experiment with the relative dimensions of the structure absent evidence that the device would perform differently.

Conclusion 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120187425  (Fig. 12) and US 10784459 (Fig, 10) disclose configurations with an electrode is formed between pixel electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	06/16/22